                                   UNITED STATES BANKRUPTCY COURT
                                    WESTERN DISTRICT OF LOUISIANA
                                          ALEXANDRIA DIVISION

IN RE: ALEXANDRIA IRON & SUPPLY CORPORATION                                                      CASE NO. 18-80408
-----------------------------------------------------------------------------------------------------------------------------
                       AMENDMENT TO MOTION TO SELL AT PUBLIC AUCTION
                                  IMMOVABLE PROPERTY OF THE ESTATE
   --------------------------------------------------------------------------------------------------------------------------

         Now into Court, through undersigned counsel, comes the Trustee of the above

matter who respectfully represents:

                                                              1.

         The Trustee files this amendment to the Motion to Sell at Public Auction to

correct Paragraph 24 of the same to state as follows:

                                                             24.

                   “The following are believed to have encumbrances affecting the above

         described property, as set forth on the attached mortgage certificate, to-wit:


                   None, other than the State of Louisiana Department of Revenue, which
                   debt represented by that lien was paid but the lien was not canceled. To
                   the extent any amount is claimed by that entity it will be paid from the
                   funds in the estate.”
                                                              2.

         All other terms of the Motion remain as filed except as herein modified.



         WHEREFORE, THE TRUSTEE PRAYS THAT, after due proceedings, judgment

be entered:

       (a.) authorizing the sale of the described property at public auction, to the last
and highest bidder, and
       (b.) authorizing the sale on the terms set forth above, as being in the best interest
of the estate, and




   18-80408 - #72 File 10/22/19 Enter 10/22/19 11:35:40 Main Document Pg 1 of 2
       (c.) declaring the order to be a final order and implemented forthwith in
accordance with the provisions of Federal Rule of Bankruptcy Procedure 6004,
       (d.) declaring the sale to be free of any claims or liens, with the liens to attach to
the sales proceeds, and
       (e.) authorizing the payment of auctioneer’s fee and costs, as well as payment of
the estate’s share of the usual and customary expenses of the sale, without further
order of court.


                                                  LAW OFFICE OF,



                                                  /S/ THOMAS R. WILLSON____
                                                  THOMAS R. WILLSON (#13546)
                                                  Attorney for Trustee
                                                  1330 Jackson Street
                                                  Alexandria, Louisiana 71301
                                                  Telephone: 318.442.8658
                                                  Telecopier: 318.442.9637
                                                  Email:rocky@rockywillsonlaw.com




                               CERTIFICATE OF SERVICE
       I hereby certify that the Amendment to the Motion to Sell has been provided to
Abigail Ryan, Assistant Attorney General, via email to Abigail.Ryan@oag.texas.gov and
Barbara J. Watson, Senior Attorney Texas Commission on Environmental Quality via
email to Peggy.Louder@tceq.texas.gov on the 22nd day of October, 2019.

                                          /S/ THOMAS R. WILLSON _
                                           THOMAS R. WILLSON




  18-80408 - #72 File 10/22/19 Enter 10/22/19 11:35:40 Main Document Pg 2 of 2
